ASSET MANAGEMENT FUND Money Market Fund Class D Shares SUPPLEMENT DATED AUGUST 11, 2009 TO PROSPECTUS DATED MARCH 1, 2009, AS SUPPLEMENTED JUNE 25, 2009 The section “Fund Information – Investment Adviser – Portfolio Managers” on page 10 is deleted and replaced with the following: The portfolio managers of the Adviser manage the Fund’s investments as a team.The portfolio managers responsible for the day-to-day management of the Fund’s investments are David F. Adamson, Maggie Bautista, Sean Kelleher and David Woods. ASSET
